PER CURIAM.
Inmate Eugene Mathison appeals the district court’s2 dismissal of his action asserting 42 U.S.C. § 1983 claims arising out of his stay in the Minnehaha County Jail, and the court’s denial of his motions for recusal. Having carefully reviewed the record, we conclude that the action was properly dismissed and the motions properly denied. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

. The Honorable John Bailey Jones, United States District Judge for the District of South Dakota.